DETAILED ACTION
	
Allowable Subject Matter
Claims 1-4, 7, 9-10, 12, 17, 20, 22, 24-25, 27-30, 35-36 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a second link that has a second connection element and a connecting member that includes at least a third link, wherein the adjustable RET linkage includes at least a first hinge and a second hinge and in combination with the remaining claimed limitations.
Claim 9 is allowable over the art of record because the prior art does not teach  the adjustable RET linkage including a first connection element that connects to the first RET rod and a second connection element that connects to the second RET rod, wherein the adjustable RET linkage is configured so that a distance between the first connection element and the second connection element is adjustable and in combination with the remaining claimed limitations.
Claim 24 is allowable over the art of record because the prior art does not teach the mechanical linkage including a first RET rod and an adjustable RET linkage that connects to the first RET rod, the adjustable RET linkage including a first link and a second link that is configured to move relative to the first link and in combination with the remaining claimed limitations.
Claim 36 is allowable over the art of record because the prior art does not teach the adjustable RET linkage including a first connection element that connects to the first RET rod and a second connection element that connects to the second RET rod, wherein the first connection element is rotatable with respect to the second connection element and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845